

Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into on
October 18, 2019, by and between Armstrong Flooring, Inc., a Delaware
corporation (the “Company”) and Dominic C. Rice (“Executive”). The Company and
Executive may be referred to herein individually as a “Party” and collectively
as the “Parties.”
WITNESSETH:
WHEREAS, the Company notified the Executive of its intent to eliminate (the
“Position Elimination”) Executive’s position as Chief Product Officer, Senior
Vice President, Global Operations, effective, and resulting in Executive’s
separation from the Company, on October 18, 2019 (the “Separation Date”); and
WHEREAS, the Executive is a Participant in the Company’s Severance Pay Plan for
Executive Employees (the “Severance Plan”); and
WHEREAS, the Position Elimination qualifies the Executive, pursuant to Section
2.01(a) of the Severance Plan, to receive the benefits applicable to Executive
under Section 3(c) of the Severance Plan, subject to the conditions set forth in
the Severance Plan, including without limitation those set forth in Section 3.02
and 3.03; and
WHEREAS, the Parties wish to enter into the arrangement set forth exclusively in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the releases,
representations, covenants and obligations herein contained, the Company and
Executive, intending to be legally bound, hereby agree as follows:
1.Resignation. In connection with the Position Elimination, Executive hereby
irrevocably resigns from all positions he holds with the Company and its
subsidiaries, effective as of the Separation Date, and agrees to execute any
additional documents required by the Company to effectuate such resignations.
2.    Payments and Benefits. Provided that this Agreement becomes effective
pursuant to its terms and Executive remains in compliance with this Agreement at
all times and executes the Supplemental Release of Claims attached hereto as
Appendix A (the “Supplemental Release”) on or within twenty-one (21) days
following the Separation Date and does not timely revoke his consent to the
Supplemental Release, the Company shall pay Executive the benefits applicable to
Executive under the Severance Plan (see Exhibit A), in the manner and time
provided for in the Severance Plan. Executive shall also be entitled to any pro
rata vesting of his outstanding









--------------------------------------------------------------------------------




performance- and time-based restricted stock units (see Exhibit B) pursuant to
and in accordance with the terms and conditions of the applicable underlying
grant agreement.
3.    No Other Payments or Benefits. Executive acknowledges and agrees that he
has received all payments and benefits to which he is entitled from the Company
and is not entitled to any other compensation, benefits, or payments from the
Company or any other Company Parties (as defined in Section 7(a) below).
4.    Return of Property. Executive agrees that within five (5) business days of
the Separation Date, he will deliver, without retaining any copies, all
documents and other material in Executive’s possession relating, directly or
indirectly, to any Confidential Information (as defined in Section 5 below) or
other information of the Company, or confidential or other information regarding
third parties, learned as an employee of the Company including, but not limited
to, any and all documents, contracts, agreements, plans, books, notes,
passwords, including electronically stored data and any copies of the
foregoing, as well as all materials or equipment supplied by the Company, such
as credit cards, laptop or other computer equipment. Executive represents that
the Company has returned to him all personal effects which were located at the
Company’s premises.
5.    Confidentiality and Confidential Information.
(a)    Executive represents that he has held, and Executive agrees that he will
at all times hold, in the strictest confidence and has not and will not make any
unauthorized disclosure, directly or indirectly, of any Confidential
Information, or confidential information regarding third parties, or make any
use thereof, directly or indirectly, except in working for the Company.
Executive assigns to the Company any rights he may have or have acquired in such
Confidential Information and recognizes that all such information shall be the
sole property of the Company and its successors or assigns.
(b)    “Confidential Information” means and includes any and all information
regarding the Company and its subsidiaries and affiliates that is not generally
known or available to the public, including but not limited to: information
regarding past, current and prospective customers and investors and business
affiliates, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services and processes; procurement
procedures, pricing, and pricing techniques; including contact names, services
provided, pricing, type and amount of services used, financial and sales data;
trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other









--------------------------------------------------------------------------------




service providers; and other such confidential or proprietary information.
Executive acknowledges that the Company’s business is highly competitive, that
this Confidential Information constitutes a valuable, special and unique asset
used by the Company in its business, and that protection of such Confidential
Information against unauthorized disclosure and use is of critical importance to
the Company. Confidential Information shall not include information that (i) was
already in Executive’s possession prior to disclosure by the Company but not
developed by Executive; (ii) was independently developed by Executive without
reference to the Company’s Confidential Information; (iii) is obtained from a
third party who is not prohibited from transmitting the information to Executive
by a contractual, legal or fiduciary obligation to the Company; or (iv) is or
becomes generally available to the public other than as a result of disclosure
by Executive.
6.    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to his attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Executive (i) files any document containing the trade secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order. 
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.
7.    Release.
(a)    Executive hereby releases, discharges and forever acquits the Company,
and its affiliates and subsidiaries and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (individually,
“Company Party,” and collectively, the “Company Parties”), from liability for,
and hereby waives, any and all claims, charges, liabilities, causes of action,
rights, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, benefits, obligations, damages, demands or liabilities of
every nature, kind and description, in law, equity or otherwise, whether known
or unknown, suspected or unsuspected (collectively, “Claims”) which Executive or
Executive’s heirs, executors, administrators, spouse, relatives, successors or
assigns ever had, now has or may hereafter claim









--------------------------------------------------------------------------------




to have by reason of any matter, cause or thing whatsoever: (i) arising from the
beginning of time through the date upon which Executive signs this Agreement
including, but not limited to (A) any such Claims relating in any way to
Executive’s employment relationship with the Company or any other Company
Parties, and (B) any such Claims arising under any federal, state, local or
foreign statute or regulation, including, without limitation, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act of 1974 and any other federal, state,
local or foreign law (statutory, regulatory or otherwise) that may be legally
waived and released; (ii) relating to wrongful employment termination; or (iii)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company or any of the other
Company Parties and Executive, including, without limitation, the Amended and
Restated Change in Control Severance Agreement between Executive and the
Company, effective December 1, 2017 (“Change in Control Agreement”), the
Company’s Severance Pay Plan for Executive Employees and any incentive
compensation plan or stock option plan with any Company Party; provided,
however, that nothing in this Release shall release or impair any rights that
cannot be waived under applicable law, rights under Section 2 of this Agreement,
rights to vested benefits under the Company’s 401(k) plan and group health plan,
or any rights to indemnification under the Company’s Certificate of
Incorporation, By-laws, Director & Officer liability insurance coverage or the
Indemnification Agreement by and between the Company and Executive, effective
March 30, 2016 (the “Excluded Claims”).
(b)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.
8.    Restrictive Covenants. Executive acknowledges and agrees that the
restrictive covenants and agreements set forth in Section 8 of the Change in
Control Agreement and any other written restrictive covenant agreements in
effect with the Company are incorporated herein by reference and fully made a
part hereof for all purposes and remain in full force and effect.
9.    No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by Executive or any of the Company Parties. Neither this Agreement
nor any of its terms may be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.
10.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when so executed and delivered, shall be deemed to be an original
and both counterparts, taken together, shall constitute one and the same
Agreement. A faxed or .pdf-ed signature shall operate the same as an original
signature.









--------------------------------------------------------------------------------




11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and any successor organization which shall succeed
to the Company by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of the Company and any assigns. Executive may not assign
this Agreement, except with respect to the rights provided under Section 2 of
this Agreement, which shall inure to the benefit of Executive’ heirs, executors
and administrators.
12.    Severability; Blue-Penciling. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary to make it enforceable, and that this Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.
13.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law principles thereof that would give rise to the application
of the laws of any other jurisdiction.
14.    Entire Agreement/No Oral Modifications. This Agreement constitutes the
entire agreement between Executive and any of the Company Parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral, including but not limited to the Change in Control Agreement, provided,
however, that Section 8 of the Change in Control Agreement shall remain in
effect. Executive represents that in executing this Agreement, Executive has not
relied on any representation or statement not set forth herein. No amendment or
modification of this Agreement shall be valid or binding on the Parties unless
in writing and signed by both Parties.
[signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
above written.


Armstrong Flooring, Inc.
Dominic C. Rice
 
 
By: /s/ John C. Bassett 
     John C. Bassett
Senior Vice President, Human Resources
/s/ Dominic C. Rice 
Dominic C. Rice












--------------------------------------------------------------------------------




APPENDIX A
SUPPLEMENTAL RELEASE OF CLAIMS
1.     Release.
(a)    For good and valuable consideration, including the Company’s provision of
a certain payment to Executive in accordance with Section 2(c) of the Separation
Agreement and Release, dated October __, 2019 (the “Separation Agreement”),
Executive releases, discharges and forever acquits the Company, and its
affiliates and subsidiaries and the past, present and future stockholders,
members, partners, directors, managers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns of the foregoing, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all claims, charges, liabilities, causes of action, rights, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, benefits,
obligations, damages, demands or liabilities of every nature, kind and
description, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which Executive or Executive’s heirs,
executors, administrators, spouse, relatives, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever: (i) arising from the beginning of time through the date upon which
Executive signs this Agreement including, but not limited to (A) any such Claims
relating in any way to Executive’s employment relationship with the Company or
any other Company Parties, and (B) any such Claims arising under any federal,
state, local or foreign statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974 and any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) relating to wrongful employment termination; or (iii) arising under or
relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company or any of the other Company Parties and
Executive, including, without limitation, the Amended and Restated Change in
Control Severance Agreement between Executive and the Company, effective
December 1, 2017, the Company’s Severance Pay Plan for Executive Employees and
any incentive compensation plan or stock option plan with any Company Party;
provided, however, that nothing in this Supplemental Release shall release or
impair any rights that cannot be waived under applicable law, rights under
Section 2 of the Separation Agreement, rights to vested benefits under the
Company’s 401(k) plan and group health plan, or any rights to indemnification
under the Company’s Certificate of Incorporation, By-laws, Director & Officer
liability insurance coverage or the Indemnification Agreement by and between the
Company and Executive, effective March 30, 2016 (the “Excluded Claims”).









--------------------------------------------------------------------------------




(b)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.


2.    Review and Revocation Period.
(a)    Executive acknowledges that (i) the Company and/or its successor has
advised Executive to consult with an attorney of Executive’s own choosing before
signing this Supplemental Release, (ii) Executive has been given the opportunity
to seek the advice of counsel, (iii) Executive has carefully read and fully
understands all of the provisions of this Supplemental Release, (iv) the release
provided herein specifically applies to any rights or claims Executive may have
against the Company Parties pursuant to the ADEA, (v) Executive is entering into
this Supplemental Release knowingly, freely and voluntarily in exchange for good
and valuable consideration to which Executive is not otherwise entitled,
including the payment set forth in Section 2(c) of the Separation Agreement, and
(vi) Employee has the full power, capacity and authority to enter into this
Supplemental Release.
(b)    Executive understands and agrees that Executive has twenty-one (21) days
following Executive’s receipt of this Supplemental Release to review this
Supplemental Release and its terms and to reflect upon them and consider whether
Executive wants to sign it, although Executive may sign it sooner. Executive
understands and agrees that Executive may accept this Supplemental Release by
signing and returning it within the applicable time frame to Christopher Parisi,
Senior Vice President, General Counsel, Secretary and Chief Compliance Officer,
Armstrong Flooring, Inc. at 2500 Columbia Avenue, P.O. Box 3025, Lancaster,
Pennsylvania 17604 or by e-mail at csparisi@armstrongflooring.com.
(c)    Notwithstanding the initial effectiveness of this Supplemental Release,
Executive may revoke the execution and delivery (and therefore the
effectiveness) of this Supplemental Release within the seven day period
beginning on the date Executive delivers the re-execution to the Company (such
seven day period being referred to herein as the “Release Revocation Period”).
To be effective, such revocation must be in writing signed by Executive and must
be delivered to Company before 11:59 p.m., Eastern Standard time, on the last
day of the Release Revocation Period.
(d)    In the event of such revocation by Executive, this Supplemental Release
shall be of no force or effect, and Executive shall not have any rights and the
Company shall not have any obligations under Section 2(c) of the Separation
Agreement. Provided that Executive does not revoke his consent to this
Supplemental Release within the Release Revocation









--------------------------------------------------------------------------------




Period, this Supplemental Release shall become effective on the eighth (8th)
calendar day after the date upon which he executes this Supplemental Release
(the “Supplemental Release Effective Date”).


______________________________________
Dominic C. Rice
Date: _________________________________











